Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes previous 112b rejections.
The previous ODP rejections has been overcome by approved TDs.

	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-8 is(are) provisionally allowable over the closest prior art: Kim (US 20140275300).
Kim (abs, claim, examples) discloses:

    PNG
    media_image1.png
    168
    564
    media_image1.png
    Greyscale
 
Kim fails to teach the claimed structure with CF3 group on backbone.
Therefore, claims 1-8 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


	Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHANE FANG/Primary Examiner, Art Unit 1766